The deceased president of the two corporate plaintiffs owned 50% of the stock and their secretary had authority to sign checks. This record presents issues of fact regarding the authority to issue and apply the checks involved in payment of the individual obligations of the former president of the corporate plaintiffs and, in the absence of such authority, the knowledge thereof which defendant had or would have had on reasonable inquiry. The financial transactions between the president and the corporate plaintiffs are material and exclusively within the knowledge of the plaintiffs. In such a ease summary judgment should not be granted and plaintiffs should be required to prove their ease by common-law proof subject to cross-examination. (Kamen V. Metropolitan Life Ins. Co., 6 A D 2d 406, affd. 6 N Y 2d 737.) Concur — Rabin, J. P., Yalente, McNally, Stevens and Steuer, JJ.